Exhibit 10.21

 
PENTAIR LOGO [c56440c5644002.gif]
 
TERMS AND CONDITIONS OF YOUR
OMNIBUS STOCK INCENTIVE PLAN GRANT
 
In accordance with the terms and provisions of the Pentair, Inc. 2008 Omnibus
Stock Incentive Plan, as Amended (the “Plan”), you have been granted restricted
stock units and stock options as described in the attached grant notification
letter.
 
The following terms and conditions govern your grant and, by accepting this
grant, you agree to the following:
 
Restricted Stock Units
 

•  The restricted stock units become “vested” on the vesting dates noted in your
grant letter. Upon vesting, the shares underlying the restricted stock units
will be issued according to your instructions, unless you have elected to defer
the units under the Pentair, Inc. Compensation Plan for Non-Employee Directors.
In the event the vest date falls on a weekend day or holiday, the restricted
stock units will vest and shares will be released on the next trading day.   • 
Each restricted stock unit includes one dividend equivalent unit. A dividend
equivalent unit entitles you to a cash payment equal to the cash dividends
declared on a share of stock. Dividend equivalent units will be paid to you in
cash during the vesting period as soon as practicable after a cash dividend has
been declared, and will be reported on your Form 1099. Dividend equivalent units
are not eligible for reinvesting under the Pentair, Inc. Dividend Reinvestment
Plan and are not eligible for deferral under the Pentair, Inc. Compensation Plan
for Non-Employee Directors.   •  If your service as a director with the Company
terminates (voluntarily or involuntarily) before the expiration of the
restriction period, all nonvested restricted stock units and their related
dividend equivalent units will be forfeited. Exceptions to this rule are made
for certain types of terminations, including termination due to death or
disability in accordance with the terms of the Plan. The restricted stock units
will also vest upon a Change of Control (as defined in the Plan, except that the
Change of Control must also comply with Code Section 409A). Notwithstanding the
Plan provisions, restricted stock units will not vest upon your termination due
to retirement.   •  You cannot vote restricted stock units.   •  You may not
sell, assign, transfer, pledge as collateral or otherwise dispose of your
restricted stock units at any time during the restriction period.   •  The fair
market value of the shares that are issued upon vesting of the restricted stock
units and the payment of cash for the related dividend equivalent units will be
considered taxable compensation.

 
Stock Options
 

•  All options are considered nonqualified stock options.

 

•  Options may be exercised only after they become vested, as noted in your
grant letter, and expire ten years from the date of grant, unless another
expiration date is noted in your grant letter. Options can only be exercised if
the fair market value of the shares being exercised exceeds the option exercise
price for those shares.

 

•  If your service as a director with the Company terminates (for any reason
except for cause), you may exercise options which are vested on the last day of
service for up to 90 days after your termination date or,





--------------------------------------------------------------------------------



 



if earlier, the date the option expires by its terms. Exceptions are made for
terminations due to such reasons as death, retirement or disability, in
accordance with the terms of the Plan.

 

•  You have no shareholder rights (e.g. dividends, voting) with respect to the
underlying stock you may purchase by the exercise of the option.   •  You may
pay the option exercise price due upon exercise by: 1) submitting a personal
check, 2) swapping previously-acquired mature Pentair common stock, or
3) arranging a cashless exercise through a broker. An exercise notice and
agreement must be submitted to Pentair.

 
General
 

•  The grant of Plan awards to you does not guarantee you will receive Plan
awards in subsequent years.   •  In addition to the terms and conditions
disclosed above, your Plan awards are subject to the provisions of the Plan
document and Prospectus as well as applicable rules and regulations issued under
local tax and securities laws and New York Stock Exchange rules.   •  The
Compensation Committee of the Pentair, Inc. Board of Directors may amend or
modify the Plan at any time but generally such changes will apply to future Plan
awards. The Governance Committee may also amend or modify this Award, but most
changes will require your consent.


2



--------------------------------------------------------------------------------



 



[Date]
 
«FirstName» «LastName»
«Company»
«Address1»
«Address2»
«City»
 
Dear
 
 
You are hereby notified of the following grants that have been awarded to you
under the Pentair, Inc. 2008 Omnibus Stock Incentive Plan, as amended (the
“Plan”).
 
[          ] restricted stock units and dividend equivalent units granted on
[Date], that will vest over the following schedule:
 
1/3 of the units on [one year after grant date]
1/3 of the units on [two years after grant date]
1/3 of the units on [three years after grant date]
 
[          ] stock options granted on [Date] that will vest over the following
schedule:
 
1/3 of the options on [one year after grant date]
1/3 of the options on [two years after grant date]
1/3 of the options on [three years after grant date]
 
The options have an exercise price of $[          ] per share, which is the fair
market value on the date of the grant, and have an expiration date of [ten years
after grant date].
 
Included for your review and records is a Plan prospectus, the Terms and
Conditions that apply to your awards, and an Exercise Notice and Agreement for
your future use. For your convenience, an Optionee Statement is enclosed
summarizing the awards that have been granted to you.
 
If you have any questions regarding your Plan awards, please call Jill Wallar at
[          ]-[          ]-[          ].
 
Sincerely,
 
PENTAIR, INC.
 
-S- RANDALL J. HOGAN [c56440c5644003.gif]
Randall J. Hogan
Chairman and CEO


3